         Case 1:17-cv-09792-ALC-BCM Document 191 Filed 09/18/20 Page 1 of 8




UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 IGT,                                                                                  9/18/20

 Plaintiff(s),                                               1:17-cv-09792
                                                             1:19-cv-05752
 -against-
                                                             ESI PROTOCOL
 HIGH 5 GAMES, LLC,

 Defendant(s).

BARBARA MOSES, United States Magistrate Judge.

        The Court having found that good cause exists for issuance of an appropriately tailored

protocol governing the production of Electronically Stored Information in this action, and the parties

having stipulated to the following provisions, it is hereby ORDERED that the parties shall adhere to

the following terms:


                 1.    General Production Format

        The parties agree that, subject to the exceptions noted below, all documents, whether stored as

paper or ESI, will be produced by both parties as single-page, black & white TIFF files (or in .JPG

high quality format for color images, for document types that parties agree to produce in color) along

with corresponding metadata, as further described herein. A party may request that a document

produced in black & white be re-produced in color, if applicable, and such a request shall not be

unreasonably denied. The parties agree that the production will also include corresponding multi-

page extracted OCR text files and Relativity load files. For such documents that are not text-

extractable or are stored as paper, the text will be generated from an OCR process.          For such

documents maintained as ESI, the text will be extracted from the native file.




                                                       1
         Case 1:17-cv-09792-ALC-BCM Document 191
                                             188 Filed 09/18/20
                                                       09/16/20 Page 2 of 8



                2.      Spreadsheets and Audio or Video Files

        The parties agree to produce spreadsheet documents that are presently maintained in native

format (e.g., Microsoft Excel) in that format and a corresponding document level text file, except

where the spreadsheet requires redaction, in which case, it may be produced as a redacted TIFF file.

To the extent applicable pursuant to Section B.3, the parties also agree to produce audio and video

files that are presently maintained in native format in that format. When a document or file is

produced in native format, a placeholder TIFF file will be provided stating that the document or file

has been produced in native format and identifying the Bates number of the document or file. If any

documents produced in native format are printed, in whole or in part, for any reason, the party making

the printout shall affix to every page of the printout the bates number associated with the document

and any applicable confidentiality designations.

                3.      Presentation Files

        The parties agree to produce presentation files (e.g., Microsoft PowerPoint) to include, if they

are present, hidden slides and speaker’s notes by imaging in a way that both the slide and speaker’s

notes display on the TIFF image.

                4.      Engineering or Design Files

        The parties will use reasonable efforts to produce electronic data that is not easily converted to

TIFF images, such as databases, CAD drawings, 3D renderings, or files requiring specialized viewing

software,. A party may request that such a document that does not convert to a TIFF image be

produced in a usable format, and such a request shall not be unreasonably denied. The parties will

meet and confer to discuss the production of non-traditional ESI game files and propose additional

protocols if necessary, if such issues arise at a later date.




                                                          2
        Case 1:17-cv-09792-ALC-BCM Document 191
                                            188 Filed 09/18/20
                                                      09/16/20 Page 3 of 8



                5.      Reservation Regarding Native Versions

       If a party reasonably believes it necessary to obtain native versions of specific documents

produced by the other party, that party may request the native file. Agreement to produce a native file

will not be unreasonably withheld.

                6.      Metadata

       The parties agree that the mutual productions, with the exception of redacted documents,

should include a load file with the following “metadata” fields:

           Field Name                        Field Description                           File Type
                              Beginning production number for a given
  BegBates                    file/document.                                       All

                              Ending production number for a given
  EndBates                    file/document.                                       All


  BegAttach                   Production number of first page of parent.           All

                              Production number of last page of last
  EndAttach                   attachment.                                          All

                              The custodian(s) from whom the documents
  Custodian                   were collected, to the extent such information is    All
                              available.


  Confidentiality             Any confidentiality designation assigned by the      All
                              producing party to the document.

                              Author of the document, to the extent such
  Author                      information is available.                            All

                              Document’s file extension (e.g. .pdf, .doc, .docx,   Electronic
  Doc_Ext                     .xls, .xlsx, .txt, .ppt, .pptx).                     documents

                                                                                   Electronic
  DateMod                     Last date document modified.                         documents

                                                                                   Electronic
  DateCreated                 Date document created.                               documents


  OCRPath                     Path to text data for document.                      All


                                                         3
         Case 1:17-cv-09792-ALC-BCM Document 191
                                             188 Filed 09/18/20
                                                       09/16/20 Page 4 of 8




                               Indicates whether there are any redactions
  Redact                       assigned by the producing party to the             All
                               document (yes/no field).
                                                                                  Documents
  Native_Link                  Link to native document, if document               produced in native
                               produced in native format.                         format

  Filename                     Name of underlying file.                           Electronic
         Field Name                           Field Description                         File Type

  From                         Sender                                             Email

  To                           Recipient(s)                                       Email

  CC                           Carbon copy recipient(s)                           Email

  BCC                          Blind carbon copy recipient(s)                     Email

  Subject                      Subject line of the email                          Email

  Date Sent                    MM/DD/YYYY                                         Email

  Time Sent                    HH:MM:SS                                           Email

                               Populated only for email attachments; this
  Parent Document ID           field will display the image tag field value for   Email
                               the attachment’s parent email.



         Furthermore, the parties acknowledge that certain documents may not have data in all

metadata fields. For example, scanned paper documents may only have metadata related to their

production in the litigation and some types of ESI may be archived without metadata. Therefore, the

parties agree that existing metadata, available to the producing party, will be produced in accordance

with this Protocol, but there is no duty to create metadata for purposes of this litigation.

                7.     Production Media

         Documents and ESI shall be produced on optical media (CD or DVD), external hard drives, or

via an FTP site, or similar, readily accessible electronic media (the “Production Media”). Each piece


                                                           4
           Case 1:17-cv-09792-ALC-BCM Document 191
                                               188 Filed 09/18/20
                                                         09/16/20 Page 5 of 8



of Production Media shall identify (1) the producing party; (2) the range of Bates numbers included in

the production; (3) the date of the production; (4) a production number (e.g., “[Defendant Party] 001”,

“[Plaintiff Party] 001”); (4) the volume of the production, if required (e.g., “- 001”, “-002”). For

example, if the first production from a Party comprises document images on three hard drives, the

Party shall label each hard drive in the following manner: “[Party Name] 001-001”, “[Party Name]

001-002”, and “[Party Name] 001-003.”

                  8.      Encryption

           Industry-standard encryption tools and practices must be used when transferring data between

parties.

                  9.      Database Querying

           To the extent that ESI is not accessible without querying a database (e.g., such as an Oracle

database), the parties agree to query the database for discoverable information, resulting in a report or

a reasonably usable and exportable electronic file for review by the requesting counsel or party. To

the extent a party is aware that discoverable ESI is stored in a database or database management

system and is not accessible, that party is obligated to disclose that fact.

                  10.     Parent-Child Relationships

           Parent-child relationships (the association between an attachment and its parent document)

must reasonably be preserved in such a way that a document and any attachments to that document

are produced in the same production set and the relationships identifiable.

                  11.     Deduplication and deNISTing

           Pursuant to Section 2.05, the parties agree that they are only required to produce a single copy

of a responsive document and each party may deduplicate responsive ESI (based on MD5 or SHA1

hash values at the document level) across custodians. For emails with attachments, the hash value is

generated based on the parent-child document grouping. However, metadata identifying all custodians

                                                          5
         Case 1:17-cv-09792-ALC-BCM Document 191
                                             188 Filed 09/18/20
                                                       09/16/20 Page 6 of 8



in possession of each document that is removed as a duplicate must be produced in a

“OTHER_CUSTODIAN” field (or similar) in the production load file. If applicable, the parties agree

to remove system files through deNISTing. The parties agree to discuss if there are any other file

formats that will be relevant.

                   12.   Email Threading

        The parties agree that they may use software to identify email threads for potential

suppression. The parties agree to meet and confer regarding the suppression of lesser inclusive email

threads prior to the commencement of document review. Further, if the parties agree to suppression

of lesser inclusive email threads from document review and/or production, the parties will be required

to maintain all parent child relationships (i.e., if a lesser inclusive email has attachments that are not

part of the more inclusive email, then the lesser inclusive email and attachments must be produced in

their entirety).

                   13.   Password Protected Files

        The parties will make reasonable efforts to identify any potentially relevant ESI that is

password protected or encrypted and undertake to remove those passwords in order for the documents

to be searched and/or reviewed. If a party’s efforts are unsuccessful, that party shall identify the

file(s) (by file name and custodian) and the parties should meet and confer to discuss next steps, if

any. The parties are not required to provide information on passwords obtained or the manner with

which password-protected or encrypted files were made accessible.

                   14.   Discoverability, Claims of Privilege, or Other Preservation
                         Obligations

        By preserving information for the purpose of this litigation, the parties are not conceding that

such material is discoverable, nor are they waiving any claim of privilege. Nothing in this Protocol

shall be interpreted to require the disclosure of irrelevant information. The parties do not waive any

objections to the production, discoverability, admissibility, or confidentiality of documents and ESI
                                                        6
        Case 1:17-cv-09792-ALC-BCM Document 191
                                            188 Filed 09/18/20
                                                      09/16/20 Page 7 of 8



except as expressly provided herein. In addition, nothing in this Protocol shall eliminate or alter any

party’s obligation to retain native format copies, including associated metadata, of all documents

produced in this litigation, together with the original hard copy documents for all paper discovery

produced in this litigation.

               15.     Authentication

       Each party stipulates to a presumption of authenticity for electronic documents produced from

its own servers or custodians, when such documents appear to have been authored, generated, or

prepared by that party or one of that party’s employees or agents. The producing party bears the

burden of coming forward with evidence to demonstrate the lack of authenticity of any of its own

documents, and the parties agree to meet and confer in good faith regarding any authentication issues

relating to documents presumed to be authentic under this provision.

               16.     Foreign Language Documents

       All documents shall be produced in their original language. Where a requested document

exists in a foreign language and the producing party also has an English-language version of that

document that it prepared for non-litigation purposes prior to filing of the lawsuit, the producing party

shall produce both the original document and all English-language versions. In addition, if the

producing party has a certified translation of a foreign-language document that is being produced

(whether or not the translation is prepared for purposes of litigation), the producing party shall

produce both the original document and the certified translation. Thus, at this time, nothing in this

agreement shall require a producing party to prepare a translation, certified or otherwise, for foreign

language documents that are produced in discovery. In the event that a dispute arises over discovery

of foreign language documents, the parties agree to cooperate and participate in good faith in a meet

and confer.



                                                       7
         Case 1:17-cv-09792-ALC-BCM Document 191
                                             188 Filed 09/18/20
                                                       09/16/20 Page 8 of 8



                 17.   Costs of Document Production

        Unless either Party so moves and the Court orders otherwise, including pursuant to

28 U.S.C. § 1920, each party shall bear the costs of preserving, collecting, processing, reviewing, and

producing its own documents and ESI. The parties’ agreement as to the form of production of ESI

shall not be construed as an agreement that the costs of that production are recoverable pursuant to

28 U.S.C. § 1920 if they would otherwise not be recoverable in the absence of such agreement.

SO STIPULATED.

For Plaintiff:                                      For Defendant:

Signed: Peter D. Siddoway                           Signed: Margot N. Wilensky
Sage Patent Group                                   Connell Foley LLP
Dated: September 16, 2020                           Dated: September 16, 2020



SO ORDERED.

                  18
Dated: September _____, 2020                        _______________________________
                                                    Barbara Moses, U.S.M.J.




                                                      8
